Citation Nr: 0503713	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  04-04 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from November 
1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The RO denied service connection for residuals of a left 
knee injury, including the post-operative residuals of a 
patellectomy, in July 1976.  The veteran was notified of the 
decision but did not file a timely notice of disagreement.  

3.  The current claim was received in July 2002.  

4.  The additional evidence received since the July 1976 
rating decision, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim; it is cumulative and 
redundant of evidence of record at the time of the last prior 
final denial of the claim in July 1976; and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1976 rating decision of the RO is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.1103 
(2004).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left 
knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of September 2002 discloses 
that it complied with all the requirements as described by 
the Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case.  The current claim was received in 
late July 2002 and the VCAA notice was promptly mailed to the 
veteran in early September 2002.  It was not until after 
evidence identified by the veteran was developed that the 
unfavorable decision was issued in January 2003.  Also, the 
file reflects a continuous flow of information to the 
veteran.  Correspondence including the rating decision, 
statement of the case, and VCAA letter, notified the veteran 
and his representative of the status of the evidence as it 
was developed and of the need for substantiating evidence 
from him.  Any deficits in the original notice were cured 
long before the case came to the Board and are no more than 
non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The VA and 
service medical records are in the claims folder.  There is 
no evidence that Social Security Administration medical 
records exist.  The veteran was previously examined by VA and 
the service medical records contain relevant medical 
opinions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).   

Reopening  Review of the claims folder discloses a previous 
decision by the RO.  The RO denied service connection for 
residuals of a left knee injury, including the post-operative 
residuals of a patellectomy, in a July 1976 rating decision.  
The veteran was notified of the decision but did not file a 
timely notice of disagreement.  Decisions of the RO which are 
not appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2004).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

The claim to reopen was received in July 2002.  Effective for 
claims filed after August 29, 2001:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit ) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Previous evidence  At the time of the July 1976 rating 
decision the evidence included the service medical records.  
With the service medical records was a letter from private 
physician, E. P. S., M.D., dated in July 1967.  The physician 
wrote that the veteran was initially seen at a hospital 
emergency room after spontaneously dislocating his left 
kneecap while wrestling with another boy.  X-rays disclosed 
several bone fragments which had been avulsed from the medial 
border of the patella.  An arthrotomy revealed that almost 
the entire articular surface had been cleared of cartilage 
and subchondral bone.  Fragments were loose in the knee joint 
and there was a roughened area on the lateral edge of the 
lateral condyle of the femur just anterior to the weight-
bearing portion of the condyle.  Because of the extensive 
damage, a total patellectomy was performed.  The doctor 
described a partial recovery and expressed the opinion that 
the extent of damage to the veteran's kneecap and femoral 
condyle and the patellectomy would undoubtedly leave him with 
a knee which was less than normal in strength and range of 
motion.  

On examination for service, in April 1968, the veteran gave a 
history of having his left kneecap taken out and a doctor 
noted a fracture of the left kneecap in 1966.  On 
examination, the lower extremities were reported to be 
normal.  

In November 1968, the veteran was reported to have a painful 
left knee, with a history of surgery two years earlier.  He 
had cramps when running.  Objective manifestations were 
negative.  The impression was stress.  Treatment was 
provided.  

In December 1968, the veteran was seen for leg problems.  A 
history of surgery on the left knee and fracture of the 
patella two years earlier was noted.  The veteran had a 
medial surgical scar, minimal swelling and a limited range of 
motion.  There was no edema and the knee was stable.  It was 
noted to lock occasionally.  It was also noted that the 
veteran had a patellectomy.  

Later in December 1968, the veteran had pain in the leg, just 
above the left knee.  He was put on a permanent profile 
restricting him from prolonged marching, standing, or walking 
due to mild, occasional instability of the left knee, post-
operative left patellectomy.  

Also in December 1968, it was reported that the veteran 
pulled a ligament in his left knee, straining it while on 
kitchen police duty.  He had minimal swelling of the medial 
left knee.  Treatment was provided.  In January 1969, the 
veteran was seen with complaints of left knee numbness and 
pain.  Physical examination showed a scar from a patellectomy 
and there were no other immediate problems.  

In April 1969, it was noted that the veteran had three days 
of pain.  There was no effusion or tenderness.  

There was more left knee pain reported in June 1969.  
Examination disclosed slight tenderness.  There was no 
swelling or local redness or heat.  The impression was 
symptoms from overexertion and elastic support was 
recommended.  

Further left knee complaints were recorded in July 1969.  

In September 1969, the veteran had the same problem with his 
left knee.  He felt better after it was bandaged.  Findings 
were negative.  Heat was recommended.  

In October 1969, the veteran was still having trouble with 
both knees.  An orthopedic evaluation was requested.  A 
Medical Corps officer, a physician, reviewed the history of 
injury and patellectomy before service.  It was noted that, 
during the veteran's brief service, he changed duties three 
times, because of his left knee problems.  He had aches and 
pains in the left knee and loss of strength.  He was not able 
to run satisfactorily because of left leg weakness.  On 
physical examination, the veteran was able to do deep knee 
bends with some difficulty because of left knee pain.  There 
was a well-healed patellectomy scar on the left side.  There 
was some laxity of the anterior cruciate and collateral 
ligaments on the left side.  The patella was absent.  The 
veteran lacked 5 degrees of extension.  Flexion went to 95 
degrees plus.  X-rays were essentially normal, except for 
absence of the left patella.  The diagnosis was the 
postoperative status following a patellectomy of the left 
knee with residual weakness and instability, as described, 
limiting the veteran's physical endurance and activity.  The 
doctor expressed the opinion that the condition existed prior 
to service (EPTS) and was not incurred in the line of duty.  
The doctor further commented that it was an obvious EPTS 
condition and the veteran was not qualified to be on active 
duty and should be processed for an EPTS discharge.  

A medical board of three Medical Corps officers was convened 
in November 1969.  Clinical records, laboratory findings and 
the physical examination were considered.  It was concluded 
that the veteran should be discharged from service by reason 
of physical disability which existed prior to service and had 
not been aggravated thereby.  A fourth Medical Corps officer 
approved the recommendation.  

(The Board parenthetically notes that, since the medical 
evidence showed that the veteran had a pre-existing left knee 
disability upon entry onto active duty, to include a 
surgically absent knee cap, the clinical evaluation performed 
upon entry into service did not give rise to a presumption of 
soundness.)  

The veteran was examined by VA in May 1975.  The veteran 
reported that his left knee was injured in 1967.  He wrote 
that his left leg caused problems, as the muscles were weak 
and pulled when in sports or doing heavy lifting.  Other 
complaints included pain, a trick knee, aching two to three 
times a week, especially in damp weather, being aggravated by 
walking or standing, and giving way.  The examiner found a 
51/2-inch scar on the medial aspect of the left knee, which was 
mobile and nontender.  There was no other joint abnormality.  
The left knee showed a full range of motion with pain on 
extreme flexion.  He had discomfort when doing knee bends.  
The diagnosis was the post-operative residuals of a left knee 
patellectomy with recurrent disability.  

In March 1976, the veteran's surgeon, E. P. S., M.D., wrote 
that the veteran was unable to work because of a neck injury.  
The disability was increased by the surgical absence of his 
left kneecap with loss of strength and discomfort.  

Summary of Evidence at the Time of the July 1976 Rating 
Decision  At the time of the July 1976 rating decision there 
was no doubt that the veteran had a knee disability.  There 
was also no dispute that it occurred before service and was 
present during service.  Consequently, any additional 
evidence which speaks to these established facts is 
cumulative.  The Federal Circuit has also held that according 
to the plain language of the regulation, evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2001).  Thus, evidence which merely shows a 
continued disability is cumulative and is not new and 
material evidence.  

Further, since injury after service is not a basis for 
service connection, evidence of aggravation or worsening 
after service is not material and cannot be a basis to reopen 
the claim.  

The most probative evidence against the claim, in 1976, was 
the service medical records which indicated that at least 
five Medical Corps officers, physicians, had reviewed the 
case and concluded that the disability existed prior to 
service and, in addition, the Medical Board concluded that 
the pre-existing left knee disability was not aggravated by 
service.  Therefore, the most probative new and material 
evidence would be competent medical evidence which address 
the question of aggravation.  

Newly Received Information and Analysis  With this in mind, 
the Board has specifically looked for new and material 
evidence on the critical issue of aggravation.  However, in 
its review, the Board has searched for any evidence which 
might meet the regulatory definition of new and material 
evidence, set forth above.  

A claim to reopen was received in July 2002.  The veteran 
described symptoms in service, including pain and discomfort.  
He had difficulty with running, exercises, marching and other 
activities.  He asserted that he should never have been 
allowed to enter service.  He reported that the knee was 
aggravated during service.  

As a lay witness, the veteran is competent to describe what 
he actually experienced.  He is capable of recalling that he 
experienced pain and discomfort, and that he had difficulty 
with running, exercises, marching and other activities.  
38 C.F.R. § 3.159(a). However, we already know that from the 
service medical records, so evidence that the knee disability 
was symptomatic in service is cumulative and is not new 
evidence.  Further, while the veteran can report symptoms, he 
does not have the medical training and experience to diagnose 
the symptoms.  That is, he does not have the medical 
expertise to determine what the symptoms represent, whether 
they simply reflect the presence of the pre-service disorder 
or whether they actually reflect an increase in the 
underlying level of severity.  Consequently, his assertion 
that his knee was aggravated in service is not competent 
evidence that it was, but only the assertion of his claim.  
Therefore, the Board finds that the veteran's statement in 
his July 2002 claim is not new and material evidence.  

The records from a university hospital were received in 
September 2002.  They show sinus complaints in 1997, 
gastrointestinal complaints in 1998, and sinus and dental 
complaints in 1999.  In October 2000, the veteran came to the 
clinic with knee complaints.  He reported that he had 
patellectomies 8 to 10 years earlier and had done fairly well 
since that time, except that he had been developing more knee 
pain, popping and other symptoms.  Examination led to an 
assessment of bilateral knee pain, status post patellectomy, 
many years ago.  In January 2001, the veteran slipped and 
fell on ice, resulting in injury to his back and the 
ligaments of his knee.  Records through April 2001 show that 
treatment was provided.  

In May 2001, an orthotist at the University Hospital reported 
that, in February 2000, he fitted the veteran with bilateral 
knee supports for treatment of his knees and low back.  

These records show the veteran has a knee disability.  This 
was established at the time of the previous rating decision, 
in 1976, so further evidence of an existing disability is 
cumulative.  Evidence of an intercurrent injury does not, by 
itself, relate to service, so it is not relevant or material.  
There is nothing in these records which could be considered 
new and material.  

Additional records were received from a private hospital in 
October 2002.  They chronicled the veteran's health care 
following a right knee injury in December 1988.  They 
reported a previous right knee injury in 1976.  Most records 
deal with the right knee injury.  Here again, the Board finds 
nothing material to the issue of aggravation of a left knee 
inservice.  

Conclusion  When the claim was previously denied, the 
evidence of record established that the veteran had a left 
knee disability.  The newly submitted evidence shows that he 
continues to have a left knee disability.  Since the 
existence of a left knee disability has already been 
established, additional evidence of the existence of a left 
knee disability is cumulative and it is not new and material.  
Further, the evidence of other injuries, injuries to the back 
and right knee after service, or additional injury of the 
left knee after service, are not material to establishing 
that the left knee disability was incurred or aggravated 
during service.  So, evidence as to post service injuries, by 
itself, does not warrant reopening the claim.  As discussed 
above, the claim was previously denied because the 
preponderance of evidence, the opinions of several 
physicians, was to the effect that the disability existed 
prior to service and was not aggravated in service.  None of 
the recently received competent medical evidence addresses 
either the pre-service existence of injury or the question of 
increase in severity during service.  Moreover, the Board's 
search of the newly received evidence does not reveal any 
competent evidence which by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  There is nothing here 
which raises a reasonable possibility of substantiating the 
claim.  There is no new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  As a result, the claim cannot be reopened.  The 
previous denial remains final.  


ORDER

As new and material evidence has not been received, the 
veteran's claim for service connection for a left knee 
disorder is not reopened.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


